Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered February 9, 2006. The judgment convicted defendant, upon a jury verdict, of attempted murder in the second degree, rape in the first degree and sexual abuse in the first degree.
*1338It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The People presented the testimony of the victim and the DNA evidence linking defendant to the crimes, and it cannot be said that the jury failed to give the evidence the weight it should be accorded (see generally id.; People v Walek, 28 AD3d 1246 [2006], Iv denied 7 NY3d 764 [2006]). The sentence is not unduly harsh or severe. We have considered the remaining contentions of defendant, including those raised in his pro se supplemental brief, and we conclude that they are without merit. Finally, we note that the certificate of conviction incorrectly reflects that defendant was convicted upon a plea of guilty, and it must therefore be amended to reflect that he was convicted upon a jury verdict (see generally People v Saxton, 32 AD3d 1286 [2006]). Present—Gorski, J.P., Smith, Centra, Fahey and Pine, JJ.